Citation Nr: 0819635	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  04-27 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for coronary artery 
disease.   

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.   

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypothyroidism.     


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1946 until 
November 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran also requested a hearing before a member of the 
Board, which was scheduled for March 2008.  The record 
indicates that the veteran failed to appear for his hearing.  
Since the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The veteran has neither claimed nor submitted evidence of any 
new diagnoses for new claims.  As such, the current claims 
will be considered on the basis of new and material evidence 
and not as separate and distinct claims.  


FINDINGS OF FACT

1.  A final February 1987 Board decision denied service 
connection for hypertension, a cardiac disorder, and a 
thyroid disorder.  

2.  The evidence associated with the claims file since the 
February 1987 final denial does not relate to an 
unestablished fact necessary to substantiate any of the 
claims for service connection for hypertension, a cardiac 
disorder, or a thyroid disorder.  


CONCLUSIONS OF LAW

1.  The February 1987 Board decision is final. 38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2007).

2.  Evidence received since the February 1987 Board decision 
is not new and material; the claims of entitlement to service 
connection for coronary artery disease, hypertension, and 
hypothyroidism are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
August 2002 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  Additionally, the 
veteran has demonstrated knowledge of the necessity of 
associating his claims to his service, as indicated by his 
repeated claims that his disorders were related to his in-
service radiation exposure.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in August 2002 and June 2007 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 and 
June 2007, the RO provided the veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With those 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  He 
submitted private treatment records.  He was provided an 
opportunity to set forth his contentions during a hearing 
before a Veterans Law Judge, but failed to appear.  

 A VA examination need not be provided.  In the absence of 
new and material evidence submitted by the claimant, the duty 
to assist is not triggered. See 38 U.S.C. § 5103A(d), (g); 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed.Cir. 2003) (Holding that VA need not 
provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 546 
(1996) (Holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach). 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

The veteran seeks to reopen previously denied claims for 
service connection for coronary artery disease, hypertension, 
and hypothyroidism.  A review of the record indicates that 
the veteran was previously denied service connection for 
those conditions in a February 1979 rating decision.  The 
veteran did not file a Notice of Disagreement and the rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).   The denial was confirmed in a 
March 1986 rating decision and a March 1986 Supplemental 
Statement of the Case, which confirmed that service 
connection for residuals of radiation exposure, hypertension, 
heart condition, and a thyroid condition was not established.  
The veteran appealed the claims and a Board decision denied 
entitlement to service connection for hypertension, a cardiac 
disorder, and a thyroid disorder.   The Board's decision is 
final and was based on the entire record in the proceeding 
and upon consideration of all evidence and material of record 
and applicable provisions of law and regulation.  38 U.S.C.A. 
§ 7104.  

The RO appears to have reopened the veteran's claim, in a 
March 2007 Supplemental Statement of the Case, and proceeded 
to deny the claim on its merits.   However, the question of 
whether new and material evidence has been received to reopen 
a claim must be addressed by the Board regardless any RO 
action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the February 1987 Board 
decision consisted of service medical records, which did not 
indicate that the veteran was ever treated for or diagnosed 
with any of his claimed disorders, including as due to 
radiation exposure.  His November 1947 separation examination 
found him physically qualified for discharge with no defects.  
The record also included letters from the Navy, including one 
from September 1979, indicating that it was considered most 
unlikely that his radiation exposure was significantly 
greater than the greatest exposure recorded on his vessel and 
was well within the national exposure standards.  Private 
treatment records were also included from Florida Health Care 
Plan, Inc. indicating treatment for hypertension and his 
thyroid.  

The February 1987 Board decision found the veteran's service 
medical records to be silent as to a thyroid condition, a 
cardiac disorder, and hypertension.  The Board also found 
that evidence did not support the veteran's contentions that 
his claimed thyroid disorder, hypertension, and heart 
disorder were residuals of his exposure to ionizing 
radiation.  The Board essentially found there to be no 
evidence demonstrating that any of the veteran's claimed 
disorders were incurred in or aggravated by service.  

Subsequent to the February 1987 Board decision, no opinions 
as to the etiology of any of his claimed disorders were 
provided.  VA outpatient treatment records did not note any 
of the claimed disorders for years after service and did not 
provide any opinions as to the etiology of his claimed 
disorders.  None of these medical records provided any 
medical nexus opinions relating the etiology of any of the 
veteran's claimed disorders to service.  

In his current attempt to reopen the claim, the veteran has 
filed additional personal statements, claiming that his 
radiation exposure was higher than previously indicated and 
that he subsequently developed a heart condition, 
hypertension, and hypothyroidism due to radiation exposure in 
service.  

Although the evidence submitted since the February 1987 Board 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing 
the veteran's claimed hypertension, heart condition, or 
hypothyroidism to his active service, including as due to his 
in-service radiation exposure, which was essentially the 
basis of his previous denials.  The newly submitted medical 
evidence only demonstrates what was previously known, that 
the veteran has received treatment for his claimed disorders.  
Additionally, the new lay evidence associated with the claim 
attesting to the veteran's hypertension, coronary artery 
disease, and hypothyroidism and its development in service is 
redundant of the veteran's earlier statements of having 
developed those disorders during service, but do not provide 
competent medical evidence supportive of his claims.  

The evidence received since the February 1987 Board decision 
does not contain credible medical evidence indicting that the 
veteran has hypertension, coronary artery disease, or 
hypothyroidism related to service.  Therefore, the additional 
evidence received is not "material" since it does not 
relate to an unestablished fact necessary to substantiate his 
service connection claims, specifically that the veteran's 
claimed hypertension, coronary artery disease, or 
hypothyroidism developed in or are related to his service, 
including as due to his in-service radiation exposure, and 
does not raise a reasonable possibility of substantiating the 
claims. Accordingly, the Board finds that the claims for 
service connection may not be reopened. 

        
ORDER

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for coronary artery disease is denied.  

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for hypertension is denied.  

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for hypothyroidism is denied.  


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


